Exhibit 10.36

 

LOGO [g341887dsp1.jpg]

EMPLOYMENT AGREEMENT

PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT DESCRIBES THE BASIC LEGAL
AND ETHICAL RESPONSIBILITIES THAT YOU ARE REQUIRED TO OBSERVE AS AN EXECUTIVE
EXPOSED TO HIGHLY SENSITIVE TECHNOLOGY AND STRATEGIC INFORMATION. CONSULT WITH
YOUR LEGAL COUNSEL IF ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT ARE NOT
FULLY UNDERSTOOD BY YOU.

THIS EMPLOYMENT AGREEMENT is made as of the 18th day of November, 2016, by and
between SYKES ENTERPRISES, INCORPORATED, a Florida corporation (the “Company”),
and JAMES D. FARNSWORTH (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive in an executive capacity
pursuant to an Offer Letter dated October 13, 2016 (“Offer Letter”);

WHEREAS, the Company will employ Executive under the terms and conditions of the
Offer Letter, this Employment Agreement and all applicable Company employment
policies, compensation plans, and benefit plans in accordance with their terms;
and

WHEREAS, the Executive acknowledges and agrees to be employed by the Company
under the terms and conditions of the Offer Letter, this Employment Agreement
and all Company employment policies, compensation and benefit plans.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

1. EMPLOYMENT AND DUTIES.

(a) Job Duties. Subject to the terms and conditions of this Agreement, the
Company shall employ the Executive during the Term (as hereinafter defined) in
such management capacities as may be designated from time to time by the
Company’s Chief Executive Officer and/or the Chief Executive Officer’s designee.
The Executive accepts such employment and agrees to devote his/her best efforts
and entire business time, skill, labor, and attention to the performance of such
duties.

(b) Disclosure of Outside Business Interests. The Executive agrees to promptly
provide a description of any other commercial duties or pursuits engaged in by
the Executive (beyond that disclosed in Exhibit B attached hereto) to the
Company’s Chief Executive Officer. If the Company’s Chief Executive Officer
determines in good faith that such activities conflict with the Executive’s
performance of his/her duties hereunder, the Chief Executive Officer shall
notify Executive within thirty (30) days and the Executive shall promptly cease
such activities to

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 1      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

the extent as directed by the Chief Executive Officer. The failure of the
Executive to promptly cease such activities shall enable the Company to
terminate the Executive for Cause (as provided in Section 6(c) hereof). If the
Chief Executive Officer does not provide such notice, Executive shall be free to
engage in such commercial duties or pursuits. It is acknowledged and agreed that
such description shall be made regarding any such activities in which the
Executive owns more than 5% of the ownership of the organization or which may be
in violation of Section 5 hereof, and that the failure of the Executive to
provide any such description shall enable the Company to terminate the Executive
for Cause (as provided in Section 6(c) hereof). The Company agrees to hold any
such information provided by the Executive confidential and not disclose the
same to any person other than a person to whom disclosure is reasonably
necessary or appropriate in light of the circumstances.

(c) Other Offices or Positions. In addition, the Executive agrees to serve
without additional compensation if elected or appointed to any office or
position, including as a director, of the Company or any subsidiary or affiliate
of the Company; provided; however, that the Executive shall be entitled to
receive such benefits and additional compensation, if any, that is paid to
executive officers of the Company in connection with such service.

2. TERM.

Subject to the terms and conditions of this Agreement, including, but not
limited to, the provisions for termination set forth in Section 6 hereof, the
employment of the Executive under this Agreement shall commence on the effective
date hereof and shall continue until terminated as provided herein (such term
shall herein be defined as the “Term”). The Executive agrees that some portions
of this Agreement, including the Sections entitled “Confidential Information,”
“Covenant Not-To-Compete And No Solicitation,” “Termination,” and “Arbitration
of Disputes,” will remain in force after the termination of this Agreement.

3. COMPENSATION.

(a) Base Salary and Bonus. As compensation for the Executive’s services under
this Agreement, the Executive shall receive and the Company shall pay a weekly
base salary set forth on Exhibit “A”. Such base salary may be increased but not
decreased during the Term in the Company’s discretion based upon the Executive’s
performance and any other factors the Company deems relevant. Such base salary
shall be payable in accordance with the policy then prevailing for the Company’s
executives. In addition to such base salary, the Executive shall be entitled
during the Term to a performance bonus and shall be eligible to participate in
and receive payments or awards from all other bonus and other incentive
compensation, stock option and restricted stock plans as may be adopted by the
Company, all as determined by the Compensation Committee of the Board of
Directors in its sole discretion, and in each case payable to Executive in
accordance with the terms and conditions of the applicable plan.

(b) Payments. All amounts paid pursuant to this Agreement shall be subject to
withholding or deduction by reason of the Federal Insurance Contribution Act,
federal income tax, state and local income tax, if any, and comparable laws and
regulations.

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 2      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

(c) Other Benefits. The Executive shall be reimbursed by the Company for all
reasonable and customary travel and other business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder in accordance
with the Company’s standard policy regarding expense verification practices. The
Executive shall be entitled to that number of weeks paid vacation per year that
is available to other executive officers of the Company in accordance with the
Company’s standard policy regarding vacations and such other fringe benefits as
may be set forth on Exhibit “A” and shall be eligible to participate in such
pension, life insurance, health insurance, disability insurance, and other
executive benefits plans, if any, which the Company may from time to time make
available to its executive officers generally. Benefits under such plans, if
any, shall be paid or provided to Executive in accordance with the terms and
conditions of the applicable plan.

4. CONFIDENTIAL INFORMATION.

(a) The Executive has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the Company, including,
without limitation, confidential information with respect to the Company’s
technical data, research and development projects, methods, products, software,
financial data, business plans, financial plans, customer lists, business
methodology, processes, production methods and techniques, promotional materials
and information, and other similar matters treated by the Company as
confidential (the “Confidential Information”). Accordingly, the Executive
covenants and agrees that during the Executive’s employment by the Company
(whether during the Term hereof or otherwise) and thereafter, the Executive
shall not, without the prior written consent of the Company, disclose to any
person, other than a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of the
Executive’s duties hereunder, any Confidential Information obtained by the
Executive while in the employ of the Company.

(b) The Executive agrees that all memoranda; notes; records; papers or other
documents; computer disks; computer, video or audio tapes; CD-ROMs; all other
media and all copies thereof relating to the Company’s operations or business,
some of which may be prepared by the Executive; and all objects associated
therewith in any way obtained by the Executive shall be the Company’s property.
This shall include, but is not limited to, documents; computer disks; computer,
video and audio tapes; CD-ROMs; all other media and objects concerning any
technical data, methods, products, software, research and development projects,
financial data, financial plans, business plans, customer lists, contracts,
price lists, manuals, mailing lists, advertising materials; and all other
materials and records of any kind that may be in the Executive’s possession or
under the Executive’s control. The Executive shall not, except for the Company’s
use, copy or duplicate any of the aforementioned documents or objects, nor
remove them from the Company’s facilities, nor use any information concerning
them except for the Company’s benefit, either during the Executive’s employment
or thereafter. The Executive covenants and agrees that the Executive will
deliver all of the aforementioned documents and objects, if any, that may be in
the Executive’s possession to the Company upon termination of the Executive’s
employment, or at any other time at the Company’s request.

(c) In any action to enforce or challenge these Confidential Information
provisions, the prevailing party is entitled to recover its attorney’s fees and
costs.

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 3      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

5. COVENANT NOT-TO-COMPETE AND NO SOLICITATION.

Executive recognizes that the Company is in the business of employing
individuals to provide specialized and technical services to the Company’s
Clients. The purpose of these Covenant Not-to-Compete and No Solicitation
provisions are to protect the relationship which exists between the Company and
its Clients while Executive is employed and after Executive leaves the employ of
the Company. The consideration for these Covenant Not-to-Compete and No
Solicitation provisions is the Executive’s employment with the Company.

(a) Executive acknowledges the following:

(1) The Company expended considerable resources in obtaining contracts with its
Clients;

(2) The Company expended considerable resources to recruit and hire employees
who could perform services for its Clients;

(3) Through his/her employ with the Company, Executive will develop a
substantial relationship with the Company’s existing or potential Clients,
including, but not limited to, being the sole or primary contact between the
Client and the Company;

(4) Executive will be exposed to valuable confidential business information
about the Company, its Clients, and the Company’s relationship with its Clients;

(5) By providing services on behalf of the Company, Executive will develop and
enhance the valuable business relationship between the Company and its Clients;

(6) The relationship between the Company and its Clients depends on the quality
and quantity of the services Executive performs;

(7) Through employment with the Company, Executive will increase his/her
opportunity to work directly for the Clients or for a competitor of the Company;
and

(8) The Company will suffer irreparable harm if Executive breaches these
Covenant Not-to-Compete and No Solicitation provisions of this Agreement.

(b) Executive agrees that:

(1) The relationship between the Company and its Clients (developed and enhanced
when the Executive performs services on behalf of the Company) is a legitimate
business interest for the Company to protect;

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 4      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

(2) The Company’s legitimate business interest is protected by the existence and
enforcement of these Covenant Not-to-Compete and No Solicitation provisions;

(3) The business relationship which is created or exists between the Company and
its Client, or the goodwill resulting from it, is a business asset of the
Company and not the Executive; and

(4) Executive will not seek to take advantage of opportunities which result from
his/her employment with the Company and that entering into the Agreement
containing Covenant Not-to-Compete and No Solicitation provisions is reasonable
to protect the Company’s business relationship with its Clients.

(c) Restrictions on Executive. During the Term of this Agreement and for the
greater of one (1) year or such other period during which Executive may receive
Liquidated Damages hereunder, after the termination of this Agreement, for
whatever reason, whether such termination was by the Company or the Executive,
voluntarily or involuntarily, and whether with or without cause, Executive
agrees that he/she shall not, as a principal, employer, stockholder, partner,
agent, consultant, independent contractor, employee, or in any other individual
or representative capacity:

(1) Directly or indirectly engage in, continue in, or carry on the business of
the Company or any business substantially similar thereto, including owning or
controlling any financial interest in any corporation, partnership, firm, or
other form of business organization which competes with or is engaged in or
carries on any aspect of such business or any business substantially similar
thereto;

(2) Consult with, advise, or assist in any way, whether or not for consideration
of any kind, any corporation, partnership, firm, or other business organization
which is now, becomes, or may become a competitor of the Company in any aspect
of the Company’s business during the Executive’s employment with the Company,
including, but not limited to, advertising or otherwise endorsing the products
of any such competitor or loaning money or rendering any other form of financial
assistance to or engaging in any form of transaction whether or not on an arm’s
length basis with any such competitor;

(3) Provide or attempt to provide or solicit the opportunity to provide or
advise others of the opportunity to provide any services of the type Executive
performed for the Company or the Company’s Clients (regardless of whether and
how such services are to be compensated, whether on a salaried, time and
materials, contingent compensation, or other basis) to or for the benefit of any
Client (i) to which Executive has provided services in any capacity on behalf of
the Company, or (ii) to which Executive has been introduced to or about which
the Executive has received information through the Company or through any Client
from which Executive has performed services in any capacity on behalf of the
Company;

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 5      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

(4) Retain or attempt to retain, directly or indirectly, for itself or any other
party, the services of any person, including any of the Company’s employees, who
were providing services to or on behalf of the Company while Executive was
“employed by the Company and to whom Executive has been introduced or about whom
Executive has received information through the Company or through any Client for
which Executive has performed services in any capacity on behalf of the Company;

(5) Engage in any practice, the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of or which adversely affects the business or the Company;
provided, however, that the foregoing shall not preclude the Executive’s
ownership of not more than 2% of the equity securities of a company whose
securities are registered under Section 12 of the Securities Exchange Act of
1934, as amended;

(6) For purpose of these Covenant Not-to-Compete and No Solicitation provisions,
Client includes any subsidiaries, affiliates, customers, and clients of the
Company’s Clients. The Executive agrees that the geographic scope of this
Covenant Not-to-Compete shall extend to the geographic area where the Company’s
Clients conduct business at any time during the Term of this Agreement. For
purposes of this Agreement, “Clients” means any person or entity to which the
Company provides or has provided within a period of one (1) year prior to the
Executive’s termination of employment, labor, materials or services for the
furtherance of such entity’s or person’s business or any person or entity that
within such period of one (1) year the Company has pursued or communicated with
for the purpose of obtaining business for the Company.

(d) Enforcement. These Covenant Not-to-Compete and No Solicitation provisions
shall be construed and enforced under the laws of the State of Florida. In the
event of any breach of this Covenant Not-to-Compete, the Executive recognizes
that the remedies at law will be inadequate, and that in addition to any relief
at law which may be available to the Company for such violation or breach and
regardless of any other provision contained in this Agreement, the Company shall
be entitled to equitable remedies (including an injunction) and such other
relief as a court may grant after considering the intent of this Section 5. It
is further acknowledged and agreed that the existence of any claim or cause of
action on the part of the Executive against the Company, whether arising from
this Agreement or otherwise, shall in no way constitute a defense to the
enforcement of this Covenant Not-to-Compete, and the duration of this Covenant
Not-to-Compete shall be extended in an amount which equals the time period
during which the Executive is or has been in violation of this Covenant
Not-to-Compete. In the event a court of competent jurisdiction determines that
the provisions of this Covenant Not-to-Compete are excessively broad as to
duration, geographic scope, prohibited activities or otherwise, the parties
agree that this covenant shall be reduced or curtailed only to the extent
necessary to render it enforceable.

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 6      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

(e) In an action to enforce or challenge these Covenant Not-to-Compete and No
Solicitation provisions, the prevailing party is entitled to recover its
attorney’s fees and costs.

(f) By signing this Agreement, the Executive acknowledges that he/she
understands the effects of these Covenant Not-to-Compete and No Solicitation
provisions, that they are reasonable in nature to protect the legitimate
business interests of the Company, and that he/she agrees to abide by them.

6. TERMINATION

(a) Death. The Executive’s employment hereunder shall terminate upon his/her
death.

(b) Disability. If during the Term of this Agreement the Executive becomes
physically or mentally disabled in accordance with the terms and conditions of
any disability insurance policy covering the Executive, or, if due to such
physical or mental disability the Executive becomes unable for a period of more
than six (6) consecutive months to perform his/her duties hereunder on
substantially a full-time basis as determined by the Company in its sole
reasonable discretion, the Company may, at its option, terminate the Executive’s
employment hereunder upon not less than thirty (30) days’ written notice so long
as the terms of any disability insurance policy then in effect provide for
Executive to receive disability payments from that date forward.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause effective immediately upon notice. For purposes of this Agreement, the
Company shall have “Cause” to terminate the Executive’s employment hereunder:
(i) if the Executive engages in conduct which has caused or is reasonably likely
to cause demonstrable and serious injury to Company; (ii) if the Executive is
convicted of a felony as evidenced by a binding and final judgment, order, or
decree of a court of competent jurisdiction; (iii) for the Executive’s failure
or refusal to perform his/her duties or responsibilities hereunder as determined
by the Company’s Chief Executive Officer in good faith, if such failure or
refusal continues for a period of ten (10) days after written notice of the same
to the Executive; (iv) for gross incompetence; (v) for the Executive’s violation
of this Agreement, including, without limitation, Section 5 hereof; (vi) for
chronic absenteeism; (vii) for use of illegal drugs; (viii) for insobriety by
the Executive while performing his or her duties hereunder; and (ix) for any act
of dishonesty or falsification of reports, records, or information submitted by
the Executive to the Company.

(d) Termination by the Company for Convenience. Subject to the Company’s
obligation to pay Liquidated Damages in accordance with the terms and conditions
of this Agreement, the Company may terminate Executive’s employment hereunder at
any time, for the Company’s convenience and without reason, by delivering
written notice of termination to the Executive.

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 7      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

(e) Payments Upon Termination. In the event of a termination of the Executive’s
employment, all payments and Company benefits to the Executive hereunder, except
the payment of Liquidated Damages (if any) provided below, shall immediately
cease and terminate. In the event the Company terminates the Executive’s
employment pursuant to Section 6(d) hereof, and such termination constitutes an
“involuntary separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(n)(1), the Company shall pay the Executive an amount equal to
the Liquidated Damages defined in this Section 6(e) in lieu of actual damages
for such termination. If the Executive’s employment terminates or is terminated
for any reason other than as specified in the preceding sentence, the Executive
shall not be entitled to any Liquidated Damages. Notwithstanding anything to the
contrary herein contained, and in addition to any other compensation which the
Executive may be entitled to receive pursuant to this Agreement, the Executive
shall receive all compensation and other benefits to which he/she was entitled
under this Agreement or otherwise as an executive of the Company through the
termination date, payable to Executive in accordance with this Agreement or the
applicable plan. The “Liquidated Damages” amount, if due as provided above,
shall be equal to the weekly amount stated as Base Salary then in effect but not
less than the weekly Base Salary amount set forth on Exhibit “A” multiplied by
fifty two (52). Except as provided in Section 6(g)(2), the amount of Liquidated
Damages shall be paid biweekly in equal installments over a fifty two (52) week
period, commencing immediately upon termination of employment.

(f) Condition Precedent to Receipt of Liquidated Damages. Executive expressly
agrees that in the event of a termination of this Agreement, Executive will
execute an agreement containing waiver and release provisions in form and
substance acceptable to the Company. Executive agrees and acknowledges that the
execution of such an agreement upon termination of employment is a condition
precedent to the obligation of the Company to pay any Liquidated Damages
hereunder. Executive acknowledges that the waiver and release provisions
required by the Company will provide for the release and waiver of important
rights and/or claims that Executive might have against the Company at the time
of termination of this Agreement.

(g) Section 409A Provisions.

(1) Separation from Service. To the extent necessary to comply with Section 409A
of the Code, references to “termination of employment,” “separation from
service” or variations thereof in this Agreement shall mean the Executive’s
“separation from service” from his/her employer within the meaning of Section
409A(a)(2)(A)(i) of the Code and the default rules of Treasury Regulations
Section 1.409A-1(h). For this purpose, Executive’s “employer” is the Company and
every entity or other person which collectively with the Company constitutes a
single service recipient (as that term is defined in Treasury Regulations
Sections 1.409A-1(g)) as the result of the application of the rules of Treasury
Regulations Sections 1.409A-1(h)(3).

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 8      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

(2) Notwithstanding anything to the contrary in this Agreement, if Executive is
a Specified Employee (as defined below) on the date of Executive’s separation
from service (the “Severance Date”), to the extent that Executive is entitled to
receive any benefit or payment upon such separation from service under this
Agreement that constitutes deferred compensation within the meaning of Section
409A of the Code before the date that is six (6) months after the Severance
Date, such benefits or payments shall not be provided or paid to Executive on
the date otherwise required to be provided or paid. Instead, all such amounts
shall be accumulated and paid in a single lump sum to Executive on the first
business day after the date that is six (6) months after the Severance Date (or,
if earlier, within fifteen (15) days following Executive’s date of death). If
Executive is required to pay for a benefit that is otherwise required to be
provided by the Company under this Agreement by reason of this Section 6(g)(2),
Executive shall be entitled to reimbursement for such payments on the first
business day after the date that is six (6) months after the Severance Date (or,
if earlier, within fifteen (15) days following Executive’s date of death). All
benefits or payments otherwise required to be provided or paid on or after the
date that is six (6) months after the Severance Date shall not be affected by
this Section 6(g)(2) and shall be provided or paid in accordance with the
payment schedule applicable to such benefit or payment under this Agreement.
Prior to the imposition of the six month delay as set forth in this Section
6(g)(2), it is intended that (i) each installment under this Agreement be
regarded as a separate “payment” for purposes of Section 409A of the Code, and
(ii) all benefits or payments provided under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code provided under Treasury Regulations Sections 1.409A-1(b)(4) (short-term
deferral) or 1.409A-1(b)(9) (certain separation pay plans). This Section 6(g)(2)
is intended to comply with the requirements of Section 409A(a)(2)(B)(i) of the
Code.

(3) For purposes of this Agreement, “Specified Employee” means a “specified
employee” of the service recipient that includes the Company (as determined
under Treasury Regulations Sections 1.409A-1(g)) within the meaning of Section
409A(a)(2)(B)(i) of the Code and Treasury Regulations Section 1.409A-1(i), as
determined in accordance with the procedures adopted by such service recipient
that are then in effect, or, if no such procedures are then in effect, in
accordance with the default procedures set forth in Treasury Regulations Section
1.409A-1(i).

7. NOTICE.

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
hand-delivered, sent by telecopier, facsimile transmission, or other electronic
means of transmitting written documents (as long as receipt is acknowledged) or
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Executive, to the address set forth on the signature page.

If to the Company:         Sykes Enterprises, Incorporated

400 North Ashley Drive, Suite 3100

Tampa, Florida 33602

Attention: Executive VP of Human Resources

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 9      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

with a copy to:

Sykes Enterprises, Incorporated

400 North Ashley Drive, Suite 3100

Tampa, Florida 33602

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.

8. ENFORCEMENT AND GOVERNING LAW.

It is stipulated that a breach by Executive of the restrictive covenants set
forth in Sections 4 and 5 of this Agreement will cause irreparable damage to
Company or its Clients, and that in the event of any breach of those provisions,
Company is entitled to injunctive relief restraining Executive from violating or
continuing a violation of the restrictive covenants as well as other remedies it
may have. Additionally, such covenants shall be enforceable against the
Executive’s heirs, executors, administrators and legal representatives, and
enforceable by Company’s successors or assigns.

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the internal laws of the State of Florida. Any litigation
to enforce this Agreement shall be brought in the state or federal courts of
Hillsborough County, Florida, which is the principal place of business for
Company and which is considered to be the place where this Agreement is made.
Both parties hereby consent to such courts’ exercise of personal jurisdiction
over them.

9. ARBITRATION OF DISPUTES.

(a) Duty to Arbitrate. Except for any claim by the Company to enforce the
restrictive covenants set forth in Sections 4 and 5 above, Company and Executive
agree to resolve by binding arbitration any claim or controversy arising out of
or related to Executive’s employment by Company or this Agreement, to include
all matters directly or indirectly related to your recruitment, employment or
termination of employment by the Company including, but not limited to claims
involving laws against discrimination whether brought under federal and/or state
law, and/or claims involving co-employees but excluding workers compensation
claims, whether such claim is based in contract, tort, statute, or any other
legal theory, including any claim for damages, equitable relief, or both. The
duty to arbitrate under this Section extends to any claim by or against any
officer, director, shareholder, employee, agent, representative, parent,
subsidiary, affiliate, heir, trustee, legal representative, successor, or assign
of either party making or defending any claim that would otherwise be arbitrable
under this Section. However, this Section shall not be interpreted to preclude
either party from petitioning a court of competent jurisdiction for temporary
injunctive relief, solely to preserve the status quo pending arbitration of the
claim or controversy, upon a proper showing of the need for such relief.

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 10      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

(b) The Arbitrator. A single arbitrator will conduct the arbitration in Tampa,
Florida, U.S.A., in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “Rules”), and judgment upon the written
award rendered by the arbitrator may be entered in any court of competent
jurisdiction. Notwithstanding the application of the Rules, however, discovery
in the arbitration, including interrogatories, requests for production, requests
for admission, and depositions, will be fully available and governed by the
Federal Rules of Civil Procedure and Local Rules of the United States District
Court for the Middle District of Florida. The parties may agree upon a person to
act as sole arbitrator within thirty (30) days after submission of any claim or
controversy to arbitration pursuant to this Section. If the parties are unable
to agree upon such a person within such time period, an arbitrator shall be
selected in accordance with the Rules. The parties will pay their own respective
attorneys’ fees, witness fees, and other costs and expenses incurred in any
investigations, arbitrations, trials, bankruptcies, and appeals; provided,
however, that the Company will pay the filing fees, hearing fees, and processing
fees associated with arbitration hereunder.

(c) Limitations Period. The parties agree that any claim or controversy that
would be arbitrable under this Section must be submitted to arbitration within
one (1) year after the claim or controversy arises and that a failure to
institute arbitration proceedings within such time period shall constitute an
absolute bar to the institution of any proceedings, in arbitration or in any
court, and a waiver of all such claims. This Section will survive the expiration
or early termination of this Agreement.

(d) Governing Law. This Agreement shall be governed in its construction,
interpretation, and performance by the laws of the State of Florida, without
reference to law pertaining to conflict of laws. However, the Federal
Arbitration Act, as amended, will govern the interpretation and enforcement of
this Section.

(e) Attorneys’ Fees. The prevailing party in any arbitration or dispute, or in
any litigation, arising out of or related to Executive’s employment by Company
or this Agreement, shall be entitled to recover all reasonable attorneys’ fees
incurred on all levels and in all proceedings, unless otherwise provided by law.

(f) Severability. Each part of this Section is severable. A holding that any
part of this Section is unenforceable will not affect the duty to arbitrate
under this Section.

10. MISCELLANEOUS.

No provision of this Agreement may be modified or waived unless such waiver or
modification is agreed to in writing signed by the parties hereto; provided,
however, that the terms of the performance bonus and fringe benefits set forth
on Exhibit “A” may be amended by the Company in its discretion without the
Executive’s consent to the extent provided therein. No waiver by any party
hereto of any breach by any other party hereto shall be deemed a waiver of any
similar or dissimilar term or condition at the same or at any prior or
subsequent time. This Agreement is the entire agreement between the parties
hereto with respect to the Executive’s employment by the Company and there are
no agreements or representations, oral or otherwise,

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 11      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

expressed or implied, with respect to or related to the employment of the
Executive which are not set forth in this Agreement. Any prior agreement
relating to the Executive’s employment with the Company (including the Prior
Agreement) is hereby superseded and void, and is no longer in effect. This
Agreement shall be binding upon and inure to the benefit of the Company, its
respective successors and assigns, and the Executive and his/her heirs,
executors, administrators and legal representatives. Except as expressly set
forth herein, no party shall assign any of his/her or its rights under this
Agreement without the prior written consent of the other party and any attempted
assignment without such prior written consent shall be null and void and without
legal effect; provided, however, that Company may assign this Agreement to any
party that acquires all or substantially all of Company’s assets or business,
without Executive’s consent. The parties agree that if any provision of this
Agreement shall under any circumstances be deemed invalid or inoperative, the
Agreement shall be construed with the invalid or inoperative provision deleted
and the rights and obligations of the parties shall be construed and enforced
accordingly. This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute but one and the same instrument. This Agreement has been negotiated
and no party shall be considered as being responsible for such drafting for the
purpose of applying any rule construing ambiguities against the drafter or
otherwise.

11. ADDITIONAL TAX PROVISIONS.

(a) To the extent this Agreement provides for reimbursements of expenses
incurred by Executive or in-kind benefits the provision of which are not exempt
from the requirements of Section 409A of the Code, the following terms apply
with respect to such reimbursements or benefits: (1) the reimbursement of
expenses or provision of in-kind benefits will be made or provided only during
the term of employment hereunder, or other period of time specifically provided
herein; (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year will not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (3) all reimbursements will be made upon Executive’s request in accordance
with the Company’s normal policies but no later than the last day of the
calendar year immediately following the calendar year in which the expense was
incurred; and (4) the right to reimbursement or the in-kind benefit will not be
subject to liquidation or exchange for another benefit.

(b) The parties intend for this Agreement to conform in all respects to the
requirements under Section 409A of the Code or an exemption thereto.
Accordingly, the parties intend for this Agreement to be interpreted, construed,
administered and applied in a manner as shall meet and comply with the
requirements of Section 409A of the Code or an exemption thereto.
Notwithstanding any other provision of this Agreement, none of the Company, its
subsidiaries or affiliates or any individual acting as a director, officer,
employee, agent or other representative of the Company or a subsidiary or
affiliate shall be liable to Executive or any other person for any claim, loss,
liability or expense arising out of any interest, penalties or additional taxes
due by Executive or any other person as a result of this Agreement or the
administration thereof not satisfying any of the requirements of Section 409A of
the Code. Executive represents and warrants that Executive has reviewed or will
review with his own tax advisors the federal, state, local and employment tax
consequences of entering into this

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 12      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

Agreement, including, without limitation, under Section 409A of the Code, and,
with respect to such matters, Executive relies solely on such advisors.

[Signature Page Follows]

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 13      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

SYKES ENTERPRISES, INCORPORATED

     

EXECUTIVE

By:

     

/s/ James T. Holder

     

/s/ James D. Farnsworth

JAMES T. HOLDER

     

JAMES D. FARNSWORTH

EVP & GENERAL COUNSEL

     

1261 S Emerson St

     

Denver, CO 80210

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 14      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

EXHIBIT “A” TO EMPLOYMENT AGREEMENT

 

Job Title:

  

Executive Vice President and General Manager

Base Salary:

  

$350,000 annually / $6,730.77 weekly (less applicable tax and withholdings)

HPP Incentive Plan:

  

Eligible to participate in a performance based bonus program ranging from 0% to
40% of base salary

Long Term Incentive Plan:

 

  

Eligible for consideration to receive long term incentive awards under the
Company’s Equity Incentive Plan.

Fringe Benefits:

  

Standard executive company benefits.

Non-Solicitation Covenants:

 

Covenant Not to Compete:

  

Twelve (12) months

 

Twelve (12) months

THE COMPANY RESERVES THE RIGHT, AT ITS DISCRETION, AT SUCH TIME OR TIMES AS IT
ELECTS, TO CHANGE OR ELIMINATE THE PERFORMANCE BONUS, INCENTIVES, OR OTHER
BENEFITS.

IN WITNESS WHEREOF, the parties have executed this Exhibit A as of the 18th day
of November, 2016.

 

SYKES ENTERPRISES, INCORPORATED

    EXECUTIVE

By:

   

/s/ James T. Holder

   

/s/ James D. Farnsworth

JAMES T. HOLDER

    JAMES D. FARNSWORTH

EVP & GENERAL COUNSEL

   

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 15      Initial  



--------------------------------------------------------------------------------

James D. Farnsworth

 

EXHIBIT “B” TO EMPLOYMENT AGREEMENT

Disclosure of Outside Business Interests

Executive discloses the following outside business interests in accordance with
Section 1(b) of the Employment Agreement:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Exhibit B as of the 18th day
of November, 2016.

 

SYKES ENTERPRISES, INCORPORATED

    EXECUTIVE

By:

   

/s/ James T. Holder

   

/s/ James D. Farnsworth

JAMES T. HOLDER

    JAMES D. FARNSWORTH

EVP & GENERAL COUNSEL

   

 

Executive Evergreen Ver. 12/2008    Sykes Enterprises Incorporated         
James D. Farnsworth    Page Number 16      Initial  